Exhibit 10.8(b)

 

AMENDMENT NO. 1

TO

SKYWEST, INC.

1995 EMPLOYEE STOCK PURCHASE PLAN

 

THIS AMENDMENT, (the “Amendment”) is made effective as of the 31st day of
December 1995 by SkyWest, Inc., a Utah corporation (the “Company”).

 

RECITALS

 

WHEREAS, effective November 8, 1994, the Company adopted the SkyWest Inc. 1995
Employee Stock Purchase Plan (the “Plan”) for the purpose of providing a method
whereby employees of the Company and certain of its subsidiaries would have an
opportunity to acquire a proprietary interest in the Company.

 

WHEREAS, subsequent to the adoption of the Plan, the Company has determined it
advisable and in the best interests of the Company to execute this Amendment to
amend the Plan to incorporate the modifications set forth below;

 

NOW THEREFORE, upon these premises, the Plan is hereby modified, altered and
amended in the following respects only:

 

1.     Amendments.

 

a.     Section 6.1 shall be amended to read in its entirety as follows:

 

6.1           Number of Option Shares. On the applicable Offering Commencement
Date, a participating Employee shall be deemed to have been granted an option to
purchase on the Offering Termination Date a number of shares of Common Stock
determined by dividing such participating Employee’s contributions accumulated
prior to such Offering Termination Date and retained in the participating
Employee’s account as of the Offering Termination Date by the lower of
(i) eighty-five percent (85%) of the market value of a share of Common Stock on
the offering Commencement Date, or (ii) eighty-five percent (85%) of the market
value of a share of Common Stock on the Offering Termination Date; provided,
however, that the maximum number of shares of Common Stock an Employee
may purchase during each Offering shall be determined at the Offering
Commencement Date by dividing $25,000 ($12,500 in the case of a six-month
Offering) by the market value of a share of Common stock on the Offering
Commencement Date, and provided further that such purchase shall be subject to
the limitations set forth in Article 10 or any other applicable provisions of
the Plan. For purposes of this Section 6.1, the market value of a share of
Common Stock shall mean the closing sale price of the Common stock on the
applicable date (or the nearest prior business day on which shares of Common
Stock traded on the NASDAQ/NMS if no shares of Common Stock traded on the
applicable date) as reported on the NASDAQ/NMS or on such other exchange or
quotation system on which the Common Stock is then listed or quoted.

 

--------------------------------------------------------------------------------


 

b.     Section 6.2 shall be amended to read in its entirety as follows:

 

6.2           Option Price. The option price of Common Stock purchased with
payroll deductions made during each Offering for a participant therein shall be
the lower of:

 

(a)           85% of the closing sale price of the stock on the NASDAQ Stock
Market/National Market System (“NASDAQ/NMS”) (or such other exchange or
quotation system on which the Common Stock is then listed or quoted) on the
applicable Offering Commencement Date (or on the nearest prior business day on
which shares of Common Stock are traded on the NASDAQ/NMS if no shares of Common
Stock are traded on the applicable Offering Termination Date);

 

(b)           85% of the NASDAQ/NMS closing sale price of the stock on the
NASDAQ/NMS (or such other exchange or quotation system on which the Common
Shares is then listed or quoted) on the applicable Offering Termination Date (or
on the nearest prior business day on which shares of Common Stock are traded on
the NASDAQ/NMS if no shares of Common Stock are traded on the applicable
Offering Termination Date).

 

2.             Effective Date. This amendment shall be effective as of
December 31, 1995 and shall apply to all existing options under the Plan and all
options to be granted under the terms of the Plan on or after December 31, 1995.

 

3.             Ratification. In all respect, other than as specifically set
forth in Section 1 above, the Plan shall remain unaffected by this Amendment,
the Plan shall continue in full force and effect, subject to the terms and
conditions thereof, and in the event of any conflict, inconsistency, or
incongruity between the provisions of this Amendment and any provisions of the
Plan the provisions of this Amendment shall in all respects govern and control.

 

To record the adoption of this amendment Plan by the Board and approval by the
stockholders, the Company has caused its duly authorized officer to affix the
corporate name and seal hereto.

 

 

SKYWEST, INC.,

 

a Utah corporation

 

 

 

 

 

By:

/s/ Eric Christensen

 

 

Its: VP Planning and Corporate Secretary

 

--------------------------------------------------------------------------------